DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 4/26/2022.
Claims 1, 12, and 22 have been amended.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Claim Interpretation
Within the claims Applicant uses the term “binary classifier.”  See Claims 8, 19, and 27.  This claim element is interpreted as selecting one option when two options are presented.  Such an interpretation is consistent with Applicant’s Specification.  For example, Specification [0026] states Applicant’s invention solves a problem “of binary classification.”  Applicant provides an example of binary classification as “predicting whether the request goes into a regular queue or a priority queue.”  Specification [0026].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, 11-18, and 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2020/0241903) and Potter et al. (US 2012/0210333).
With respect to claim 1, Wang teaches of an apparatus, comprising: a processing device (paragraph 3, 32; processing units); and 
a memory device coupled to the processing device, the memory device having instructions stored thereon that, in response to execution by the processing device (paragraph 90-92; where machine readable instructions, are stored in hardware memories and the instructions are executed to carry out the invention), cause the processing device to: 
maintain a virtual pool of containers (paragraph 2-3; disclose virtualized and pooled computer systems.  The virtualized computing systems deploy containers or virtualized physical resources for use across cloud computing services and applications, paragraph 22.  Paragraph 26 shows configuring a host OS of an OS virtualization to be isolated and to manage the host resources in creating a container.  Paragraph 26 provides examples of containerized virtual environments as Linux Containers LXC and LXD, tl1e DOCKER™ container platform, the OPENVZ™ container platform, and Kubernetes® KSS™); 
receive a request from a client for one of a plurality of services to performed (paragraph 26; where a containerized application is one or more isolated applications or services.  The term “containerized application” also refers to an OS-level virtualization method used to deploy and run distributed applications without launching an entire VM for each one of the distributed applications.  Requests for services are managed by a VM agent that intercepts or obtains network events or network traffic events associated with the containers, paragraph 35); 
when the request includes client code, store the request in a selected one of a plurality of queues (paragraph 36; where a request including client code as container information that identifies one of the containers associated with network traffic and paragraphs 36-38 shows a hypervisor queuing network traffic into a plurality of network traffic events); 
get the request from the selected one of the plurality of queues and assign a container for the request from the virtual pool of containers, the client code to be executed in the container (paragraphs 26, 39; where a hypervisor sorts and moving traffic to its associated container.  The assignment of a container as moving the traffic from the traffic stream to its associated container.  The purpose of containerizing is to run applications, or execute the client code, within a container).  
Wang fails to explicitly teach of (1) the container has not previously executed any request; and (2) responsive to completion of execution of the client code in the container, delete the container from the virtual pool.
However, Potter teaches of the container has not previously executed any request (paragraph 28; where the application container is an ephemeral container and is instantiated for a single application execution, i.e. it is used once.  Thus, the application container has not previously executed an requests); and
responsive to completion of execution of the client code in the container, delete the container from the virtual pool (paragraph 28; where once the single application execution is finished, the container is deleted and not reused for another application).
Wang and Potter are analogous art because they are from the same field of endeavor, as they are directed to application containers.
It would have been obvious to one of ordinary skill in the art having the teachings of Wang and Potter before the time of the effective filing of the claimed invention to make the containers of Wang ephemeral containers as taught in Potter.  Their motivation would have been to protect from compromised applications (Potter, paragraph 32).
With respect to claim 2, Wang teaches of wherein the container comprises an isolated execution environment for executing the client code (paragraph 2-3, 22, 26; where virtualized computing systems deploy containers or virtualized physical resources for use across cloud computing services and applications.  The container isolates the process executing within itself from other processes executing on the host OS.  Examples of containerized virtual environments are Linux Containers LXC and LXD, tl1e DOCKER™ container platform, the OPENVZ™ container platform, and Kubernetes® KSS™.).   
10.	With respect to claim 3, Wang teaches of wherein the memory device includes instructions stored thereon that, in response to execution by the processing device, cause the processing device to: classify the request as one of a synchronous request and an asynchronous request (paragraph 47, 49; identifying whether information included in the network traffic invokes a distributed firewall (DFW) rule. The invocation of a DFW rule requires the assignment of additional resources which means the request is asynchronous or is not immediately processed).  
11.	With respect to claim 4, Wang teaches of wherein the memory device includes instructions stored thereon that, in response to execution by the processing device, cause the processing device to: classify the request as one of as a priority request and a non-priority request (paragraph 47, 49; identifying whether information included in the network traffic invokes a distributed firewall (DFW) rule. The invocation of a DFW rule requires the assignment of additional resources which means the request is a non-priority request that can be serviced after the collection of the additional resources).  
With respect to claim 5, Wang teaches of wherein the memory device includes instructions stored thereon that, in response to execution by the processing device, cause the processing device to: maintain the virtual pool of containers by assigning and initializing a plurality of new containers from a container pool (paragraph 31, 34; where for any new containerized application, it provides on demand initialization of containers),
requesting connections to the new containers, getting handles for the new containers, starting pings to the new containers (paragraph 31; where the handles and pings for each container as a hypervisor instantiating VMs for each container), and 
keeping the handles of the new containers in the virtual pool, when the virtual pool needs to be replenished (paragraph 35; where a VM agent keeps the container identification information to facilitate interception of network events and traffic.  Paragraph 31-34 teaches replenishing the virtual pool as assigning containers to VMs).  
With respect to claim 6, Wang teaches of wherein the memory device includes instructions stored thereon that, in response to execution by the processing device, cause the processing device to: allocate the container from the virtual pool for the request (paragraph 31, 34; where for any new containerized application, it provides on demand initialization of containers) 
by removing the handle for the container from the virtual pool, starting a handshake with the container (paragraph 31, 34; where handles and pings for each container as a hypervisor instantiating VMs for each container.  As the hypervisor instantiates VMs for each container, the communication doing such is the handshake with the container), and 
passing the request including the client code to the container (paragraph 35-36;  a VM agent keeping the container identification information to facilitate interception of network events and traffic).  
With respect to claim 7, Wang teaches of wherein the plurality of queues comprises a plurality of priority queues and a plurality of non-priority queues and the request is stored in the selected queue based on a priority (paragraph 47, 49 teaches identifying whether information included in the network traffic invokes a distributed firewall (DFW) rule. The invocation of a DFW rule requires the assignment of additional resources which means the request is a non-priority request that can be serviced after the collection of the additional resources).  
With respect to claim 11, teaches of wherein the at least one asynchronous priority queue and the at least one asynchronous non-priority queue are stored in non-volatile memory (paragraph 133 teaches the embodiments of its invention are carried out on non-volatile memory, this suggests the queues are non-volatile memory).
With respect to claim 12, Wang teaches of a method to be performed by a processor in a computing system, comprising: maintaining a virtual pool of containers (paragraph 2-3; disclose virtualized and pooled computer systems.  The virtualized computing systems deploy containers or virtualized physical resources for use across cloud computing services and applications, paragraph 22.  Paragraph 26 shows configuring a host OS of an OS virtualization to be isolated and to manage the host resources in creating a container.  Paragraph 26 provides examples of containerized virtual environments as Linux Containers LXC and LXD, tl1e DOCKER™ container platform, the OPENVZ™ container platform, and Kubernetes® KSS™); 
receiving a request from a client for one of a plurality of services to performed (paragraph 26; where a containerized application is one or more isolated applications or services.  The term “containerized application” also refers to an OS-level virtualization method used to deploy and run distributed applications without launching an entire VM for each one of the distributed applications.  Requests for services are managed by a VM agent that intercepts or obtains network events or network traffic events associated with the containers, paragraph 35); 
when the request includes client code, storing the request in a selected one of a plurality of queues (paragraph 36; where a request including client code as container information that identifies one of the containers associated with network traffic and paragraphs 36-38 shows a hypervisor queuing network traffic into a plurality of network traffic events); 
getting the request from the selected one of the plurality of queues and assigning a container for the request from the virtual pool of containers, the client code to be executed in the container (paragraphs 26, 39; where a hypervisor sorts and moving traffic to its associated container.  The assignment of a container as moving the traffic from the traffic stream to its associated container.  The purpose of containerizing is to run applications, or execute the client code, within a container).
Wang fails to explicitly teach of (1) the container has not previously executed any request; and (2) responsive to completion of execution of the client code in the container, deleting the container from the virtual pool.
However, Potter teaches of the container has not previously executed any request (paragraph 28; where the application container is an ephemeral container and is instantiated for a single application execution, i.e. it is used once.  Thus, the application container has not previously executed an requests); and
responsive to completion of execution of the client code in the container, deleting the container from the virtual pool (paragraph 28; where once the single application execution is finished, the container is deleted and not reused for another application).
Wang and Potter are analogous art because they are from the same field of endeavor, as they are directed to application containers.
It would have been obvious to one of ordinary skill in the art having the teachings of Wang and Potter before the time of the effective filing of the claimed invention to make the containers of Wang ephemeral containers as taught in Potter.  Their motivation would have been to protect from compromised applications (Potter, paragraph 32).
With respect to claim 13, Wang teaches of wherein the container comprises an isolated execution environment for executing the client code (paragraph 2-3, 22, 26; where virtualized computing systems deploy containers or virtualized physical resources for use across cloud computing services and applications.  The container isolates the process executing within itself from other processes executing on the host OS.  Examples of containerized virtual environments are Linux Containers LXC and LXD, tl1e DOCKER™ container platform, the OPENVZ™ container platform, and Kubernetes® KSS™.).  
18.	With respect to claim 14, Wang teaches of classifying the request as one of a synchronous request and an asynchronous request (paragraph 47, 49; identifying whether information included in the network traffic invokes a distributed firewall (DFW) rule. The invocation of a DFW rule requires the assignment of additional resources which means the request is asynchronous or is not immediately processed).  
19.	With respect to claim 15, Wang teaches of classifying the request as one of as a priority request and a non-priority request (paragraph 47, 49; identifying whether information included in the network traffic invokes a distributed firewall (DFW) rule. The invocation of a DFW rule requires the assignment of additional resources which means the request is a non-priority request that can be serviced after the collection of the additional resources).  
20.	With respect to claim 16, Wang teaches of wherein maintaining the virtual pool of containers comprises assigning and initializing a plurality of new containers from a container pool (paragraph 31, 34; where for any new containerized application, it provides on demand initialization of containers), 
requesting connections to the new containers, getting handles for the new containers, starting pings to the new containers (paragraph 31; where the handles and pings for each container as a hypervisor instantiating VMs for each container), and 
keeping the handles of the new containers in the virtual pool, when the virtual pool needs to be replenished (paragraph 35; where a VM agent keeps the container identification information to facilitate interception of network events and traffic.  Paragraph 31-34 teaches replenishing the virtual pool as assigning containers to VMs).  
21.	In regards to Claim 17, Wang teaches of wherein allocating the container from the virtual pool for the request (paragraph 31, 34; where for any new containerized application, it provides on demand initialization of containers) comprises 
removing the handle for the container from the virtual pool, starting a handshake with the container (paragraph 31, 34; where handles and pings for each container as a hypervisor instantiating VMs for each container.  As the hypervisor instantiates VMs for each container, the communication doing such is the handshake with the container), and 
passing the request including the client code to the container (paragraph 35-36;  a VM agent keeping the container identification information to facilitate interception of network events and traffic).  
22.	With respect to claim 18, Wang teaches of wherein the plurality of queues comprises a plurality of priority queues and a plurality of non-priority queues and the request is stored in the selected queue based on a priority (paragraph 47, 49 teaches identifying whether information included in the network traffic invokes a distributed firewall (DFW) rule. The invocation of a DFW rule requires the assignment of additional resources which means the request is a non-priority request that can be serviced after the collection of the additional resources).  
23.	With respect to claim 22, Wang teaches of at least one tangible machine-readable medium comprising a plurality of instructions that in response to being executed by a processor in a computing system cause the processor to (paragraph 90-92; where machine readable instructions, are stored in hardware memories and the instructions are executed to carry out the invention): 
maintain a virtual pool of containers (paragraph 2-3; disclose virtualized and pooled computer systems.  The virtualized computing systems deploy containers or virtualized physical resources for use across cloud computing services and applications, paragraph 22.  Paragraph 26 shows configuring a host OS of an OS virtualization to be isolated and to manage the host resources in creating a container.  Paragraph 26 provides examples of containerized virtual environments as Linux Containers LXC and LXD, tl1e DOCKER™ container platform, the OPENVZ™ container platform, and Kubernetes® KSS™); 
receive a request from a client for one of a plurality of services to performed (paragraph 26; where a containerized application is one or more isolated applications or services.  The term “containerized application” also refers to an OS-level virtualization method used to deploy and run distributed applications without launching an entire VM for each one of the distributed applications.  Requests for services are managed by a VM agent that intercepts or obtains network events or network traffic events associated with the containers, paragraph 35);
when the request includes client code, store the request in a selected one of a plurality of queues (paragraph 36; where a request including client code as container information that identifies one of the containers associated with network traffic and paragraphs 36-38 shows a hypervisor queuing network traffic into a plurality of network traffic events); 
get the request from the selected one of the plurality of queues and assign a container for the request from the virtual pool of containers, the client code to be executed in the container (paragraphs 26, 39; where a hypervisor sorts and moving traffic to its associated container.  The assignment of a container as moving the traffic from the traffic stream to its associated container.  The purpose of containerizing is to run applications, or execute the client code, within a container). 
Wang fails to explicitly teach of (1) the container has not previously executed any request; and (2) responsive to completion of execution of the client code in the container, delete the container from the virtual pool.
However, Potter teaches of the container has not previously executed any request (paragraph 28; where the application container is an ephemeral container and is instantiated for a single application execution, i.e. it is used once.  Thus, the application container has not previously executed an requests); and
responsive to completion of execution of the client code in the container, delete the container from the virtual pool (paragraph 28; where once the single application execution is finished, the container is deleted and not reused for another application).
Wang and Potter are analogous art because they are from the same field of endeavor, as they are directed to application containers.
It would have been obvious to one of ordinary skill in the art having the teachings of Wang and Potter before the time of the effective filing of the claimed invention to make the containers of Wang ephemeral containers as taught in Potter.  Their motivation would have been to protect from compromised applications (Potter, paragraph 32).
With respect to claim 23, Wang teaches of wherein the container comprises an isolated execution environment for executing the client code (paragraph 2-3, 22, 26; where virtualized computing systems deploy containers or virtualized physical resources for use across cloud computing services and applications.  The container isolates the process executing within itself from other processes executing on the host OS.  Examples of containerized virtual environments are Linux Containers LXC and LXD, tl1e DOCKER™ container platform, the OPENVZ™ container platform, and Kubernetes® KSS™.).  
With respect to claim 24, Wang teaches of instructions to classify the request as one of a synchronous request and an asynchronous request (paragraph 47, 49; identifying whether information included in the network traffic invokes a distributed firewall (DFW) rule. The invocation of a DFW rule requires the assignment of additional resources which means the request is asynchronous or is not immediately processed).  
With respect to claim 25, Wang teaches of instructions to classify the request as one of as a priority request and a non-priority request (paragraph 47, 49; identifying whether information included in the network traffic invokes a distributed firewall (DFW) rule. The invocation of a DFW rule requires the assignment of additional resources which means the request is a non-priority request that can be serviced after the collection of the additional resources).  
With respect to claim 26, Wang teaches of wherein the plurality of queues comprises a plurality of priority queues and a plurality of non-priority queues and the request is stored in the selected queue based on a priority (paragraph 47, 49 teaches identifying whether information included in the network traffic invokes a distributed firewall (DFW) rule. The invocation of a DFW rule requires the assignment of additional resources which means the request is a non-priority request that can be serviced after the collection of the additional resources).
Claims 8-10, 19-21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Potter as applied to claims 7, 18, and 26 above, and further in view of Kochunni et al (US 2016/0283274).
With respect to claim 8, the combination of Wang and Potter fails to explicitly teach of wherein the plurality of queues comprises at least one priority synchronous queue, at least one priority asynchronous queue, at least one non-priority synchronous queue, and at least one priority asynchronous queue, and the request is stored in the selected queue based on the priority determined at runtime using a binary classifier and whether the request is synchronous or asynchronous.
However, Kochunni teaches of wherein the plurality of queues comprises at least one priority synchronous queue, at least one priority asynchronous queue, at least one non-priority synchronous queue, and at least one priority asynchronous queue (paragraph 264 teaches a job manager that schedules and executes jobs that are held in a series of queues.  Each job is allocated resources where the resources are assigned based on the requests by the job.  The job manager has the flexibility to process each job on a first come, first serve basis (sequentially), or based on a priority value associated with each job. Because Kochunni discloses a queue having a priority value and the ability to process job queues out of order and sequentially, it discloses at least the qualities of a priority synchronous queue, at least one priority asynchronous queue, at least one non-priority synchronous queue, and at least one priority asynchronous queue.), and 
the request is stored in the selected queue based on the priority determined at runtime using a binary classifier (paragraph 264 teaches a priority is determined as the job is being processed at runtime.  Where a binary classifier as a priority value) and 
whether the request is synchronous or asynchronous (paragraph 264 teaches synchronous calls.  Not using the synchronous calls permits out of order processing).  
Wang, Potter, and Kochunni are analogous art because they are from the same field of endeavor, as they are directed to containerization.
It would have been obvious to one of ordinary skill in the art having the teachings of Wang, Potter, and Kochunni before the time of the effective filing of the claimed invention to include Kochunni’s queue identification into the job manager of the combination of Wang and Potter.  Their motivation would have been to reduce the impact of data retrieval on the system (Kochunni, paragraph 2-3).
With respect to claim 9, the combination of Wang, Potter, and Kochunni teaches of  wherein each queue of the plurality of queues comprises a plurality of shards (paragraph 34; where  a horizontal partition of data in a database, or shard, as the assignment of several VMs to a single application), 
each shard to store requests received from a selected plurality of clients (paragraph 29, 31; where each containerized application serves one or more isolated applications.  By serving only a single application, on a distributed network having a plurality of applications, Wang teaches the requests from a single application or client out of a plurality of applications or clients).  
With respect to claim 10, Kochunni teaches of wherein determining the selected one of the plurality of queues is based on a real time data model (paragraph 264; where the selection of a first come first serve queue based on the real time data of whether the resource allocation for one job is completed.) and 
an historical data model (paragraph 264; where selecting an out of order queue based on the historical data of whether the requested resource is immediately available).  
The reasons for obviousness is the same as those indicated above with respect to claim 8.
With respect to claims 19-21 and 27, the combination of Wang, Potter, and Kochunni teaches of the limitations cited and described above with respect to claims 8-10 and 8 respectively for the same reasoning as recited with respect to claims 8-10.

Response to Arguments
Applicant's arguments with respect to claims 1, 12, and 22 have been considered but are moot because of the new reference(s) being applied, in light of the amendment, to the particular limitations the arguments are referencing.  Thereby the arguments no longer apply to the rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gibbs et al. (US 2021/0073379) discloses an active container pool and a reserve container pool, where new containers and created and provisioned into the reserve container pool.  The reserve containers are then selected and deployed for use into the active container pool and active containers are removed from the active container pool and spun down.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael Krofcheck/Primary Examiner, Art Unit 2138